815 F.2d 1265
59 A.F.T.R.2d (RIA) 87-1033, 87-1 USTC  P 9301
SALYER GRAIN AND MILLING COMPANY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 86-7445.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 17, 1987.Decided April 24, 1987.

James E. Merritt, Washington, D.C., for petitioner-appellant.
David Pincus, Washington, D.C., for respondent-appellee.
Appeal from a Decision of the United States Tax Court.
Before GOODWIN, TANG and THOMPSON, Circuit Judges.

ORDER

1
The decision of the Tax Court is affirmed substantially for the reasons stated by the Tax Court in its opinion in T.C.Memo. 1986-165.  We do not consider the appellant's argument concerning the tax consequences of stock options because the point was never raised in the Tax Court.